 



EXHIBIT 10.8

FIRST AMENDMENT
TO THE
RANGE RESOURCES CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN

     This First Amendment to the Range Resources Corporation 2005 Equity-Based
Compensation Plan (the “Plan”) is effective as provided herein and is made by
Range Resources Corporation, a Delaware corporation (the “Company”):

     WHEREAS, the Company has established the Plan in order to attract able
persons to serve as directors or to enter the employ of the Company and its
affiliates, and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company and its affiliates are of importance, can acquire and maintain stock
ownership thereby strengthening their concern for the welfare of the Company and
its affiliates and, further, to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its affiliates;

     WHEREAS, an increase in the aggregate number of shares of Stock that may be
used in connection with the Plan must be approved by the stockholders of the
Company, pursuant to Section 10(c) of the Plan and section 422(b) of the
Internal Revenue Code of 1986, as amended;

     WHEREAS, this First Amendment is subject to stockholder approval.

     NOW, THEREFORE, the Plan is amended as provided herein, effective as of
May 18, 2005, provided that the terms of this First Amendment are approved by
the Company’s stockholders, and, except as provided below, the Plan shall
continue to read in its current state:



1.   Section 4(a) of the 2005 Equity-Based Compensation Plan will be amended to
read in its entirety as follows:

     4. Stock Subject to Plan.

     (a) Overall Number of Shares Available for Delivery. Subject to adjustment
in a manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock reserved and available for delivery in connection with
Awards under this Plan shall not exceed the sum of (i) 750,000 shares (the
“162(m) Covered Shares”), plus (ii) 9,250,000 shares of Stock, less (iii) the
number of shares of Stock issued under the Range Resources Corporation 1999
Stock Option Plan (the “1999 Plan”) prior to the Effective Date and less the
number of shares of Stock issuable pursuant to awards outstanding under the 1999
Plan as of the Effective Date, plus (iv) the number of shares that become
available for delivery under the 1999 Plan after the Effective Date with respect
to awards that lapse or are terminated and with respect to which shares are not
issued.



2.   Section 5 of the 2005 Equity-Based Compensation Plan will be amended to
read in its entirety as follows:

1



--------------------------------------------------------------------------------



 



     5. Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Eligible Persons. In any 12-month period established by the
Committee, during any part of which this Plan is in effect, a Covered Employee
may not be granted Awards, with respect to the 162(m) Covered Shares, relating
to more than 300,000 shares of Stock with respect to Stock-based Awards, subject
to adjustment in a manner consistent with any adjustment made pursuant to
Section 9, or $2,500,000 with respect to Awards the value of which is not based
on Stock.

     IN WITNESS WHEREOF, a duly authorized officer of the Company has executed
this First Amendment as set forth below.

         
 
  RANGE RESOURCES CORPORATION
 
       

  By:    

       

  Name:    

       

  Title:    

       

  Date:    

       

2